CONSULTING GROUP CAPITAL MARKETS FUNDS (“TRUST”) SUPPLEMENT DATED JULY 11, 2012 TO THE PROSPECTUS DATED JANUARY 1, 2012 The following information supplements, and to the extent inconsistent therewith, supersedes, certain information in the Prospectus.Defined terms not otherwise defined in this supplement have the same meaning as set forth in the Prospectus. The following information replaces entirely, that contained in the Supplement dated June 19, 2012. LARGE CAPITALIZATION GROWTH INVESTMENTS Effective February 14, 2012, Michael C. Harris is no longer a Portfolio Manager of the Fund.As such, all references to Michael C. Harris are deleted. EMERGING MARKETS EQUITY INVESTMENTS Effective immediately, the following replaces similar disclosure found in the section entitled “Fund Fees and Expenses” under the heading “Emerging Markets Equity Investments” on page 17 of the Prospectus: Fund fees and expenses This table describes the fees and expenses you may pay if you buy and hold shares of the Fund. ) Shareholder Fees (fees paid directly from your investment in the TRAK® program Maximum annual TRAK® fee (as a percentage of average quarter-end net assets) 2.00% Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.90% Other Expenses 0.15% Acquired fund fees and expenses 0.01% Total Annual Fund Operating Expenses(1) 1.06% (1) The ratio of Total Annual Operating Expenses in this table does not match the ratio found in the “Financial Highlights” section of this prospectus (“Expense Ratio”) because the Expense Ratio reflects the current operating expenses of the Fund and does not include the ratio of acquired fund fees and expenses, which are expenses incurred indirectly by the Fund as a result of its investment in other funds. LARGE CAPITALIZATION VALUE EQUITY INVESTMENTS Effective February 14, 2012, Daniel L. Kane, CFA®, Associate Portfolio Manager, Artisan, has joined the portfolio management team of Large Capitalization Value Equity Investments. TK2088B07/12 Effective February 14, 2012, the following is added to the disclosure related to Artisan Partners Limited Partnership in the section of the Prospectus entitled “Fund Management,” under the heading “The Sub-Advisers” on page 56: Fund Sub-adviser Percentage Fund Manager/Fund Management Team Members, Title, Past 5 years’ business experience Fund Manager Since Large Capitalization Value Equity Investments Artisan Partners Limited Partnership (“Artisan”) 875 East Wisconsin Avenue Suite 800 Milwaukee, WI 53202 10% Daniel L. Kane, CFA® Associate Portfolio Manager (2012-present). Mr.Kane is associate portfolio manager to the mid cap value, small cap value and value equity disciplines at Artisan. Prior to joining Artisan as an analyst in 2008, Mr. Kane had served, since 2005, as a senior small cap investment analyst at BB&T Asset Management, Inc. SMALL CAPITALIZATION GROWTH INVESTMENTS Effective February 14, 2012, Carl Wiese no longer serves as portfolio manager for Small Capitalization Growth Investments.As such, all references to Carl Wiese are deleted.Also effective February 14, 2012, Luke Jacobson, CFA®, Portfolio Manager, Wall Street, has joined the portfolio management team. Effective February 14, 2012, the following is added to the disclosure for Wall Street Associates LLC, in the section of the Prospectus entitled “Fund Management” under the heading “The Sub-Advisers” on page 57: Fund Sub-adviser Percentage Fund Manager/Fund Management Team Members, Title, Past 5 years’ business experience Fund Manager Since Small Capitalization Growth Investments Wall Street Associates LLC (“Wall Street”) 1200 Prospect Street Suite 100 La Jolla, CA 92037 50% Luke Jacobson, CFA® Portfolio Manager (2012-present), covers business services, producer durables, financials and non-traditional areas of growth; Analyst (2004-2012). EMERGING MARKETS EQUITY INVESTMENTS Effective April 1, 2012, Michael Ho, Portfolio Manager, SSgA, has joined the portfolio management team for Emerging Markets Equity Investments. TK2088B07/12 Effective April 1, 2012, the following is added to the disclosure for SSgA Funds Management, Inc., in the section of the Prospectus entitled “Fund Management,” under the heading “The Sub-Advisers” on page 60: Fund Sub-adviser Percentage Fund Manager/Fund Management Team Members, Title, Past 5 years’ business experience Fund Manager Since Emerging Markets Equity Investments SSgA Funds Management, Inc. (“SSgA FM”) State Street Financial Center One Lincoln Street Boston, MA 02111 30% Michael Ho, Ph.D. Senior Managing Director (2012 – present).Mr. Ho is Chief Investment Officer (“CIO”) for the Active Emerging Market Equities and Global Macro investment strategies.Prior to joining SSgA in 2012, he was most recently the CIO for Mellon Capital Management (2008 - 2011). Prior to joining Mellon Capital, he was the Founder and CIO of Kevian Capital Management, a macro-driven hedge fund (2005-2007); and CIO at Marcuard Family Office (2003-2005). ALL FUNDS On May 24, 2012, the Board of Trustees approved the appointment of Morgan Stanley Smith Barney LLC (“MSSB”) as the Trust’s distributor, effective June 1, 2012.All references to Citigroup Global Markets Inc. (“CGM”) as distributor are hereby removed. Effective February 14, 2012, the following replaces similar disclosure found in the first paragraph of the section entitled “About the Funds” under the heading “Asset allocation programs” on page 54 of the Prospectus: Asset allocation programs Shares of the Funds are available to participants in advisory programs or asset based fee programs sponsored by MSSB, including the TRAK® Personalized Investment Advisory Service (“TRAK®”), or other investment advisory programs approved by MSSB. The advisory services provide investors with asset allocation recommendations, which are implemented through the Funds.The fees and expenses of these other investment advisory programs may vary, but are generally expected to be comparable to the fees paid by TRAK® participants.Shareholders who acquire Shares of the Funds through an investment advisory program other than through TRAK® may pay higher or lower fees and expenses than those set forth in the applicable Fund’s fee table and expense example in the Prospectus. MONEY MARKET INVESTMENTS Effective July 16, 2012, Stephen Murphy no longer serves as portfolio manager for Money Market Investments.As such, all references to Stephen Murphy are deleted. Effective July 16, 2012, Jay Sommariva, Vice President and Portfolio Manager, Dreyfus, has joined the portfolio management team of Money Market Investments.As such, the following is added to the disclosure related to Money Market Investments in the section of the Prospectus entitled “Fund Management” under the heading “The Sub-Advisers” on page 62: Fund Sub-adviser Percentage Fund Manager/Fund Management Team Members, Title, Past 5 years’ business experience Fund Manager Since Money Market Investments The Dreyfus Corporation (“Dreyfus”) 200 Park Avenue, 8th Floor New York, NY 10166 100% Jay Sommariva Vice President and Portfolio Manager (2005-present). Mr.Sommariva is responsible for managing and trading short duration portfolios. 2012 TK2088B07/12 ALL FUNDS Effective July 9, 2012, all references to CGM as clearing broker are hereby removed. Effective July 9, 2012, the following replaces similar disclosure found in the section of the Prospectus entitled “Investment and account information” under the heading “Account transactions” on page 63: Purchase of shares. You may purchase shares of a Fund if you are a participant in an advisory program or asset based fee program sponsored by MSSB, including TRAK® and advisory programs or asset based fee programs sponsored by MSSB, or by a qualified investment adviser not affiliated with MSSB. Purchases of shares of a Fund must be made through a brokerage account maintained with MSSB. You may establish a brokerage account with MSSB free of charge in order to purchase shares of a Fund. · The minimum initial aggregate investment in the TRAK® program is $10,000. The minimum investment in a Fund is $100. · There is no minimum on additional investments. · The minimum initial aggregate investment in the TRAK® program for employees of MSSB and members of their immediate families, and retirement accounts or plans for those persons, is $5,000. · Investment advisory programs other than TRAK® may have different minimum initial aggregate investment requirements. · The Funds, the TRAK® program and other investment advisory programs may vary or waive the investment minimums at any time. · You may establish a Systematic Withdrawal/Investment Schedule. For more information, contact your Investment Professional or consult the SAI. Shares of the Funds are sold at net asset value per share (“NAV”) without imposition of a sales charge but will be subject to any applicable advisory program fee. You may buy shares of a Fund at NAV on any day the NYSE is open by contacting your broker. All orders to purchase accepted by MSSB before 4:00p.m. Eastern time will receive that day’s share price. Orders accepted after 4:00p.m. will receive the next day’s share price. If the NYSE closes early, the Funds may accelerate transaction deadlines accordingly. All purchase orders must be in good order to be accepted. This means you have provided the following information: · Name of the Fund · Your account number · Dollar amount or number of shares to be purchased · Signatures of each owner exactly as the account is registered Each Fund reserves the right to reject purchase orders or to stop offering its shares without notice. No order will be accepted unless MSSB has received and accepted an advisory agreement signed by the investor participating in the TRAK® program or other advisory program or asset based fee program sponsored by MSSB. Orders may also be accepted from investors who maintain a brokerage account through MSSB. With respect to investors participating in advisory programs sponsored by entities other than MSSB, MSSB must have received and accepted the appropriate documents before the order will be accepted. Payment for shares must be received by MSSB within three business days after the order is placed in good order. TK2088B07/12
